Citation Nr: 0731324	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to service connection for aid and 
assistance/housebound benefits, for the purpose of accrued 
benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The appellant's son and her daughter-in-law


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.  He died in December 2003.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied service connection for 
cause of death and service connection for aid and 
assistance/housebound benefits, for the purpose of accrued 
benefits.

In August 2007, the appellant was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claims of service connection for aid and 
assistance/housebound benefits, for the purpose of accrued 
benefits, and entitlement to DIC under 38 U.S.C.A. § 1318 are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.



FINDINGS OF FACT

1.  The veteran died in December 2003.  The Certificate of 
Death lists the immediate cause of death as bilateral 
pneumonia.  

2.  At the time of the veteran's death, he was service 
connected for residuals of a blast injury to the lumbar spine 
with traumatic arthritis, residuals of a left navicular bone 
fracture with postoperative carpal tunnel syndrome, residuals 
of a gunshot wound in the right lower leg with fascial 
defect, residuals of a gunshot wound in the right upper arm, 
residuals of a gunshot wound in the left lower leg, and 
residuals of shell fragment wound in the right jaw.

3.  The medical evidence does not show that bilateral 
pneumonia had its onset during service or was related to any 
in-service disease or injury.  

4.  The medical evidence does not show that service-connected 
residuals of a blast injury to the lumbar spine with 
traumatic arthritis, residuals of a left navicular bone 
fracture with postoperative carpal tunnel syndrome, residuals 
of a gunshot wound in the right lower leg with fascial 
defect, residuals of a gunshot wound in the right upper arm, 
residuals of a gunshot wound in the left lower leg, or 
residuals of shell fragment wound in the right jaw caused or 
contributed substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause of the veteran's death.  38 U.S.C.A.  §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in February 2007.  The appellant was 
told of the requirements to successfully establish service 
connection for cause of death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  In 
response to the notice, the appellant requested 60 additional 
days to submit additional information or evidence.  The 60 
days passed, and no additional evidence was received, nor did 
she request additional time to submit new evidence.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the appellant's claim was denied by the RO and is also 
being denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice.  See Dingess/Hartman, 19 
Vet. App. at 473.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  During the August 2007 hearing, the appellant stated 
that prior to the veteran's death, he received private 
medical treatment from Winchester Medical Center before being 
transferred to the VA facility in Martinsburg where he died.  
This was also noted in the December 2003 VA discharge 
summary.  There are no medical records from Winchester 
Medical Center in the record.  However, in the February 2007 
notice letter, the RO advised the appellant of the need to 
identify or submit relevant records, including private 
medical records.  She was also advised that, if she wished VA 
to obtain them on her behalf, she should complete and return 
the enclosed release forms.  Therefore, the Board finds that 
VA has satisfied the duty to assist to the extent possible 
under the circumstances with respect to these records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  In January 2006, a VA 
opinion was provided for the issue of service connection for 
cause of death.  The duty to notify and assist having been 
met by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.

II.  Cause of death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Board has reviewed the record in its entirety and finds 
that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant has not 
contended that the bilateral pneumonia, the cause of the 
veteran's death, was directly related to his service.  Review 
of the record shows that bilateral pneumonia was not 
clinically evident in military service or for many years 
thereafter.  The service medical records are negative for any 
complaints or findings of pneumonia and there is no competent 
medical evidence of record relating the veteran's pneumonia 
to his active service.  

The appellant also has not contended that his service-
connected residuals of a blast injury to the lumbar spine 
with traumatic arthritis, residuals of a left navicular bone 
fracture with postoperative carpal tunnel syndrome, residuals 
of a gunshot wound in the right lower leg with fascial 
defect, residuals of a gunshot wound in the right upper arm, 
residuals of a gunshot wound in the left lower leg, or 
residuals of shell fragment wound in the right jaw, directly 
caused his death.  

The appellant does argue that the service-connected 
disabilities contributed indirectly to the veteran's death.  
During the August 2007 personal hearing and in correspondence 
of record, the appellant argued that the veteran's service 
connected disabilities caused him to fall and break his hip, 
requiring him to go to the hospital.  While he was in the 
hospital, the veteran developed pneumonia, which caused his 
death.  In essence, the appellant argues that the veteran's 
service connected disabilities indirectly caused his death as 
he developed pneumonia because he was hospitalized and he was 
hospitalized because his service-connected disabilities 
caused him to fall. 

The relevant evidence of record shows that prior to his 
death, the veteran was afforded a VA examination in March 
2002.  The claims file was reviewed.  The veteran was noted 
to look much older than he did during his previous VA 
examination in May 2001.  He was fragile-looking, weak, slow-
moving, and practically bent over.  He had great difficulty 
getting up from his chair or sitting down, picking up his 
right leg, and dressing.  He complained of having constant 
pain in the back and legs, mostly in the right leg.  He was 
severely kyphotic and was unable to stand up straight.  Range 
of motion of the lumbosacral spine was 10 to 40 degrees 
flexion, 0 degrees extension, lateral flexion was 5 degrees, 
and rotation was 10 degrees.  Range of motion of the right 
hip was 0 to 100 degrees and of the right knee was 0 to 100 
degrees.  Dorsiflexion of the right ankle was 5 degrees and 
plantar flexion was 10 degrees.  He had right foot drop and 
was unable to dorsiflex his foot himself.  Range of motion of 
the left hip was 0 to 120 degrees and of the left knee was 0 
to 130 degrees.  Dorsiflexion of the left ankle was 10 
degrees and plantar flexion was 15 degrees.  He also had 
decreased sensory perception in both lower legs, which was 
attributed to his diabetic peripheral neuropathy.  The 
veteran was diagnosed as having degenerative arthritis, 
residuals of gunshot wounds to lower legs and right upper 
arm, and multiple other medical problems, including a history 
of prostate cancer that explained his degree of pain and 
disability.  The examiner found him to be totally and 
permanently disabled and unemployable.

The veteran received VA medical treatment in December 2003, 
at which time he passed away.  The discharge summary stated 
that that the veteran had a history of diabetes mellitus, 
congestive heart failure, chronic obstructive pulmonary 
disease, Parkinson's, and prostate cancer.  He was initially 
admitted to Winchester Medical Center after he fell and 
fractured his femur, where he had an open reduction and 
internal fixation.  He was subsequently transferred to VA 
long term care for further management and physical therapy.  
On admission, the veteran was very lethargic and unable to 
move without assistance.  He also had swallowing 
abnormalities.  The veteran reportedly had a poor prognosis 
secondary to his recent surgery and history of Parkinson's 
and supranuclear palsy.  The veteran subsequently became 
febrile with a chest x-ray showing bilateral pneumonias.  He 
was started on Timentin, but his condition remained poor with 
no intake by mouth and continued fever and extension of 
consolidation.  The veteran did improve significantly and 
became afebrile and was able to start swallowing pureed and 
thickened liquids.  However, four days later, the veteran's 
respiratory status worsened and he became lethargic.  IV 
antibiotics were not restarted and comfort care was 
instituted.  The veteran died several days later.

In January 2006, a VA examiner issued an opinion regarding 
the veteran's cause of death.  The claims file was reviewed.  
The examiner acknowledged that the veteran's diagnosed 
diabetes mellitus with peripheral neuropathy could impede his 
mobility and cause falls.  The veteran was also diagnosed as 
having Parkinson's disease with progressive supranuclear 
palsy, which contributed to his progressive functional 
limitation over the past few years.  He stated that pneumonia 
can be caused by immobility and prolonged hospitalization, 
but it was also one of the most common causes of natural 
death in elderly people.  The examiner noted that the veteran 
did improve from his first bout of pneumonia following his 
surgery, but it recurred and was not treated at the family's 
request due to his progressive neurological disorder.  The 
examiner opined that the contention that the service 
connected injuries caused the fall resulting in his 
hospitalization and subsequent pneumonia was based on 
speculation.  That his death was caused by pneumonia which 
was directly or indirectly caused by his service connected 
injuries was also based on speculation.

The Board notes that there is no contrary competent medical 
evidence of record showing that the veteran's death was 
directly or indirectly caused by his service-connected 
disabilities.  Although his service-connected disabilities 
did impair his ability to move around, as shown by medical 
evidence dated prior to his death, the January 2006 VA 
examiner opinion stated that veteran's diagnosed diabetes 
mellitus with peripheral neuropathy could also impede his 
mobility and cause falls and his Parkinson's disease with 
progressive supranuclear palsy contributed to his progressive 
functional limitation.  The VA examiner further explained 
that pneumonia was the most common cause of death among the 
elderly, and that the alleged connection between the fall 
that resulted in his hospitalization and subsequent pneumonia 
was based on speculation.  

The veteran did not claim that prostate cancer, diabetes 
mellitus, or Parkinson's disease with progressive 
supranuclear palsy were incurred in or related to service and 
review of the record does not show that they should have been 
connected to service.  VA treatment records show that the 
veteran was diagnosed as having diabetes mellitus in the mid-
1980s, about 40 years after service.  There is no medical 
evidence or opinion of record showing that his diabetes was 
related to service nor was diagnosed within one year 
following his separation from service.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, 
VA treatment records from November 2000 state that the 
veteran was known to have prostate cancer.  There are no 
records prior to October 2000 noting the veteran's prostate 
cancer.  He did undergo a transurethral prostatectomy in 
April 1987 as he was diagnosed as having prostatism, but 
there was no mention of cancer in those records.  There is no 
medical evidence or opinion linking the veteran's cancer to 
service.  Lastly, the veteran's Parkinson's disease with 
progressive supranuclear palsy was not diagnosed until 
December 2001, about 56 years after separation from service.  
There is, likewise, no medical evidence or opinion relating 
this disease to service.  

As noted, the January 2006 VA examiner opined that the 
contention that the service-connected injuries caused the 
fall resulting in his hospitalization and subsequent 
pneumonia was based on speculation.  The provisions of 38 
C.F.R. § 3.102 state that service connection may not be based 
on a resort to speculation or even remote possibility.  The 
Court has also found that a relationship to service that is 
only speculative in nature is not sufficient to establish the 
presence of the claimed disorder or any such relationship.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
reaching conclusions, the examiner provided a rationale and 
cited to specific evidence in the file as support for his 
opinion and is found to be persuasive.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The record does not contain a competent opinion linking the 
veteran's cause of death to service or a service-connected 
disability, and the medical evidence of record does not 
otherwise demonstrate it is related to service or a service-
connected disability

In view of the foregoing, the Board finds that the veteran's 
pneumonia did not have its onset in service and was not 
related to any in-service disease or injury.  Further, the 
medical evidence does not show that service-connected 
disabilities caused or contributed substantially or 
materially to cause the veteran's death.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3.  




ORDER

Entitlement to service connection for the cause of veteran's 
death is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In January 2004, the RO denied service connection for cause 
of death and service connection for aid and 
assistance/housebound benefits, for the purpose of accrued 
benefits.  In October 2004, the appellant submitted a timely 
notice of disagreement.  In June 2005, a statement of the 
case (SOC) was issued for service connection for cause of 
death and DIC under 38 U.S.C.A. § 1318, which provided the 
reasons and bases for the denial of death pension benefits.  
In August 2005, the appellant submitted a Form I-9.

The RO has not issued a SOC on the issue for service 
connection for aid and assistance/housebound benefits, for 
the purpose of accrued benefits, and, therefore, no appeal 
has been perfected.  The Court has held that where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Regarding the issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318, the January 2004 rating decision did not address this 
issue.  Therefore, the Board finds that the June 2005 SOC was 
the initial adjudication of this issue.  The August 2005 Form 
I-9 submitted by the appellant will be considered as the 
notice of disagreement.  Therefore, a SOC must also be 
provided for this issue according to Manlincon v. West.  Id. 

In addition, these issues must also be returned to the RO for 
issuance of a proper notice letter regarding service 
connection for aid and assistance/housebound benefits, for 
the purpose of accrued benefits, and entitlement to DIC under 
38 U.S.C.A. § 1318.  Pelea v. Nicholson, 19 Vet.App. 296 
(2005).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter informing her 
about the information and evidence not of 
record that is necessary to substantiate her 
claims for entitlement to service connection 
for aid and assistance/housebound benefits, 
for the purpose of accrued benefits, and 
entitlement to DIC under 38 U.S.C.A. § 1318; 
about the information and evidence that VA 
will seek to provide; about the information 
and evidence she is expected to provide; and 
request that she provide any evidence in her 
possession that pertains to the claim.  A 
copy of this letter must be incorporated into 
the claims folder.

2.  Then, provide the appellant a 
statement of the case with respect to 
the issues of service connection for aid 
and assistance/housebound benefits, for 
the purpose of accrued benefits, and 
entitlement to DIC under 38 U.S.C.A. 
§ 1318.  The appellant should be 
informed of the actions necessary to 
perfect an appeal on these issues.  
Thereafter, these issues are to be 
returned to the Board only if an 
adequate and timely substantive appeal 
is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


